Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and arguments filed on 10/12/2022 have been fully considered and not found to place the application in a condition for allowance. While the amendments overcome the rejections under 35 USC § 102, they fail to overcome other rejections provided in the previous action. Specifically, the independent claims have been amended to include limitations from previously rejected claims under 35 USC § 103, and the arguments are not found persuasive.
Objections to the title of the invention are withdrawn.
Regarding the first point of arguments, the applicant asserts that Chun does not teach the extractor as claimed. The Office respectfully disagrees. The applicant asserts “the claimed compensation area is an area of a display panel, and is not an area of an image”. The office notes that an area of an image is inherently an area of a display panel which displays such an image as taught by Chun. In other words, Chun clearly teaches an extractor that is configured to detect pixels included in a compensation area. Furthermore, regarding the argument involving IDATA and DATA, fig. 1 clearly discloses that the compensator receives IDATA and even if DATA is extracted from IDATA, this means that IDATA is used to produce data that is used in shifting an image. Accordingly, Chun clearly teaches the extractor as claimed and the arguments are not found persuasive.
The second point of arguments are found moot since limitations from previously provided dependent claims 3 and 5 have been provided in the independent claims. Such limitations are rejected based on a combination of Chun and Murakami. Since no arguments are provided regarding such a combination, and the arguments only point towards the teachings of Chun, such arguments are not found persuasive.
The third point of arguments are further found non-persuasive. The applicant asserts that “Kim does not disclose a scaling process resulting in a pixel shift, and instead merely discloses a shifting process.” The Office respectfully disagrees. As clearly disclosed in figs. 3-9, during the process of shifting the letters, the logo or letters occupy a larger area. Kim teaches in ¶ 71 a “line insertion” process which results in a shifting of the letters, for example. As seen in figs. 6A-C of the instant application, for example, letter C is shifted to the right by inserting lines towards the right and deleting an equal number of inserted lines on the left to obtain the shifted letter C. Such a process is identical to the process of the Kim wherein lines are added and in the process of adding such lines, the image is scaled up and when the lines are deleted the image is scaled back down. As such, a combination of Chun and Kim teaches the limitations and the arguments are not found persuasive.
Other dependent claims are further rejected due to depending on rejected independent claims.
Furthermore, the office maintains that the addition of the word “circuit” after limitations that are interpreted under section 112, does not clarify the language of claims since such a “circuit” has not been defined by the specification or the drawings. For example, there are no circuit structures in the drawings to further clarify the extractor or the calculator, etc.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image sticking compensator, extractor, calculator, shifter, determiner and converter in claims 1 and 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., US 2020/0082796 A1, hereinafter “Chun”, in view of Murakami et al., US 2005/0195280 A1, hereinafter “Murakami”.
	Regarding claim 1, Chun teaches a display device (fig. 1, element 1, ¶ 39) comprising: a display panel (fig. 1, 20, ¶ 39) comprising a compensation area, the compensation area comprising a first area configured to display a first image (fig. 6A, Logo Image LI, ¶ 87) and a second area configured to display a second image (fig. 6A, LPA and the portion of MI surrounding the LPA, ¶ 87), wherein the second area at least partially surrounds the first area (see fig. 6A, ¶ 87); a driver (fig. 1, timing controller 10, Scan Driver 30 and Data driver 40 constitute the driver) configured to receive an external image signal (fig. 1, IDATA) and to transmit a data signal to the display panel (SDATA); and an image sticking compensator circuit (fig. 1, element 100, ¶ 40) configured to convert the external image signal such that the first image is shifted while being displayed (fig. 2, element 140, ¶ 61), the image sticking compensator circuit comprising: an extractor circuit configured to detect pixels included in the compensation area (¶ 87) and to extract compensation area data corresponding to the pixels from the external image signal (¶ 61, logo shifter uses the external image signals DATA to distinguish the logo having an area); a calculator circuit configured to calculate fixed data based on the compensation area data (¶ 61, LUS and LDS are calculated based on the compensation area or logo area data); and a shifter circuit configured to generate shift-fixed data based on the fixed data (¶ 62-64), wherein the image sticking compensator circuit is included in the driver (see fig. 1 wherein element 100 is included in the driver 10).
	Chun does not specifically teach a determiner circuit configured to generate a first determination signal and a second determination signal based on the compensation area data, the first determination signal being generated when the first image comprises a first sub-image corresponding to a letter and a second sub-image corresponding to a letter background image, and the second determination signal being generated when the first image consists of the first sub-image. 
	Murakami, however, teaches in ¶ 182 that a determiner similar to that of Chun is used in order to determine the logo region. Murakami further teaches that “a level for only a letter region within the still image region is adjusted” because “the burn-in is apt to occur in the letter region, as compared to regions other than the letter region, that is, regions having no pattern or regions indicating photographs or figures (hereinafter, the regions other than the letter region are generally referred to as an image region), and the adjustment of the image level in the letter region makes the burn-in more difficult to be observable than that in the image region does.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Murakami and provide such first and second determination signals. One would have been motivated to make such a combination since Murakami clearly teaches that regions containing letters are especially affected by burn-in, motivating one of ordinary skill to set two separate determining signals for shifting the pixels based on how pronounced the effects of burn-in are on the logo region based on the amount of text vs. graphics used in the logo.
	Chun further does not teach that the calculator circuit is further configured to calculate first fixed data as the fixed data in response to receiving the first determination signal and to calculate second fixed data as the fixed data in response to receiving the second determination signal, wherein the first fixed data comprises data corresponding to the first sub-image and data corresponding to the second sub-image, and wherein the second fixed data comprises the data corresponding to the first sub-image.
	Murakami, however, teaches in ¶ 182 that a determiner similar to that of Chun is used in order to determine the logo region. Murakami further teaches that “a level for only a letter region within the still image region is adjusted” because “the burn-in is apt to occur in the letter region, as compared to regions other than the letter region, that is, regions having no pattern or regions indicating photographs or figures (hereinafter, the regions other than the letter region are generally referred to as an image region), and the adjustment of the image level in the letter region makes the burn-in more difficult to be observable than that in the image region does.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Murakami and provide such first and second determination signals. Note that Chun teaches in ¶ 99 that when no contour lines (text) is detected a determiner may change the shifting behavior of the logo. One would have been motivated to make such a combination since Murakami clearly teaches that regions containing letters are especially affected by burn-in, motivating one of ordinary skill to set two separate determining signals and providing different “fixed data” for shifting the pixels based on how pronounced the effects of burn-in are on the logo region based on the amount of text vs. graphics used in the logo.
	
	Regarding claim 6, Chun teaches that the shifter circuit is further configured to: receive a set value (¶ 64) comprising information corresponding to a shift path of the first image (¶ 64, see preset logo shift path); and generate the shift-fixed data based on the set value and the fixed data (logo is shifted based on the shift path and the LUS and LDS data).
	Regarding claim 9, Chun teaches that the image sticking compensator circuit further comprises a converter circuit (fig. 2, element 160) configured to receive the shift-fixed data from the shifter circuit and to generate image data by converting the shift-fixed data (¶ 68-70), and the driver is further configured to generate data signal based on the image data (fig. 1-2, SDATA is provided by the converter or scaler to the data driver which generated the data signals).

	Regarding claim 10, Chun teaches that the driver further comprises: a controller configured to receive the image data and an external control signal (fig. 1, timing controller 10, ¶ 46); a source driver (fig. 1, data driver 40) configured to receive the image data and the external control signal from the controller and to transmit the data signal to the display panel (fig. 1, SDATA and DCS are received from the controller and DL1-m are transmitted to the display panel, see ¶ 45-46); and a gate driver configured to receive a control signal from the controller and to transmit a scan signal to the display panel (fig. 1, scan driver 30 receives SCS and transmits scan signals SL1-n to the display panel, see ¶ 44 and 46), wherein the image sticking compensator circuit is included in the controller (fig. 1, element 100 is included in element 10, ¶ 46).

	Regarding claim 11, Chun teaches a method of driving a display device, the method comprising: generating shift-fixed data such that pixels corresponding to a first image are shifted and pixels corresponding to a second image are maintained while being display in a compensation area of a display panel included in the display device (fig. 6A, first image LS is shifted using shift fixed data LS while second image LPA is maintained in a compensation area of the display which is the entirety of the display panel; see ¶ 87-89 and 105), the generating of the shift-fixed data comprising the limitations as provided in claim 1 (see rejection of claim 1 above).

	Claims 16 and 19-20 recite similar limitations as claims 6 and 9-10, respectively. As such, claims 16 and 19-20 are rejected similarly to claims 6 and 9-10 as provided above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Murakami, as applied above, and further in view of Kim et al., US 2016/0086526 A1, hereinafter “Kim”.
	Regarding claims 7 and 17, Chun teaches that the display panel comprises a plurality of pixels (fig. 1, pixels P, ¶ 42); the shift path comprises a first direction (fig. 6A, shift path LS, ¶ 66); the shifter circuit generates the shift-fixed data based on the fixed data to shift the first image in the first direction (¶ 90); and the shift-fixed data are generated by scaling-up the fixed data and/or by scaling down the fixed data (¶ 48).
	Chun does not teach that the shift-fixed data are generated by scaling-up the fixed data such that a first portion of the first image displayed in an nth pixel of the plurality of pixels is simultaneously displayed in each of a row of m pixels arranged in the first direction including the nth pixel and then scaling-down the scaled-up fixed data such that first portion of the first image is displayed only in an mth pixel of the row of m pixels, where n and m are positive integers and m is greater than n.
	Kim, however, teaches in ¶ 71 and fig. 3, that “The image correction unit 120 can generate corrected image data DATA2 to shift the static image block 115 by inserting the second image data corresponding to the data insertion lines into the input image data and by deleting the first image data corresponding to the data deletion lines from the input image data DATA. Shift amounts of the respective pixel lines are determined according to locations of the data insertion lines and the data deletion lines. In some embodiments, a shift amount of the static image block 115 corresponds to the number of the data insertion lines. For example, the static image block 115 is shifted in a certain direction by 30 pixels when the number of data insertion lines (or, the number of the data deletion lines) is 30. A direction of each data insertion line (or data deletion line) can correspond to a pixel row or a pixel column.” As seen in fig. 3, such a configuration effectively teaches that the shift-fixed data are generated by scaling-up the fixed data such that a first portion of the first image displayed in an nth pixel of the plurality of pixels is simultaneously displayed in each of a row of m pixels arranged in the first direction including the nth pixel (fig. 3, the letter A, for example, is scaled up to twice its size in horizontal direction) and then scaling-down the scaled-up fixed data such that first portion of the first image is displayed only in an mth pixel of the row of m pixels, where n and m are positive integers and m is greater than n (the previous letter A is deleted which yields in such a configuration). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun, Murakami and Kim in order to shift the images. The references teach shifting pixels in order to minimize afterimage effects. Kim further teaches details regarding such shifting by scaling up and down the effected area. As such, one would have been motivated to make such a combination in order to effectively shift the images and prevent afterimage.

	Regarding claims 8 and 18, Chun teaches that the shift path further comprises a second direction crossing the first direction; the shifter circuit generates the shift-fixed data based on the fixed data to shift the first image in the second direction (fig. 6A, LS is the shift path which includes shifts in horizontal and vertical directions).
	Chun does not specifically teach that the shift-fixed data are generated by scaling-up the fixed data such that a second portion of the first image displayed in jth pixel of the plurality of pixels is simultaneously displayed in each of a column of k pixels arranged in the second direction including the jth pixel and then scaling-down the scaled-up fixed data such that the second portion of the first image is displayed only in a kth pixel of the column of k pixels, where j and k are positive integers and k is greater than j.
	Kim, however, teaches in ¶ 71 and fig. 3, that “The image correction unit 120 can generate corrected image data DATA2 to shift the static image block 115 by inserting the second image data corresponding to the data insertion lines into the input image data and by deleting the first image data corresponding to the data deletion lines from the input image data DATA. Shift amounts of the respective pixel lines are determined according to locations of the data insertion lines and the data deletion lines. In some embodiments, a shift amount of the static image block 115 corresponds to the number of the data insertion lines. For example, the static image block 115 is shifted in a certain direction by 30 pixels when the number of data insertion lines (or, the number of the data deletion lines) is 30. A direction of each data insertion line (or data deletion line) can correspond to a pixel row or a pixel column.” As seen in fig. 3 and 8, such a configuration effectively teaches that the shift-fixed data are generated by scaling-up the fixed data such that a second portion of the first image displayed in jth pixel of the plurality of pixels is simultaneously displayed in each of a column of k pixels arranged in the second direction including the jth pixel (fig. 8, the letter A, for example, is scaled up to twice its size in vertical direction) and then scaling-down the scaled-up fixed data such that the second portion of the first image is displayed only in a kth pixel of the column of k pixels (the previous letter A is deleted which yields a shift in k-j pixels), where j and k are positive integers and k is greater than j.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun, Murakami and Kim in order to shift the images. The references teach shifting pixels in order to minimize afterimage effects. Kim further teaches details regarding such shifting by scaling up and down the effected area. As such, one would have been motivated to make such a combination in order to effectively shift the images and prevent afterimage.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621